DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 22, 2020, January 21, 2021, July 22, 2021, December 02, 2021 and April 14, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 




Claim Objections
Claim 5 is objected to because of the following informalities:  claim 5 is not a complete sentence.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dunne et al. (US 2020/0057808 A1).
As to claim 1, Dunne discloses a method [Paragraph 0001], comprising: 
detecting, with computer hardware, a first topic of an on-going conversation [Current topic of discussion] over an electronic communication system [Paragraph 0063]; 
responsive to detecting, with the computer hardware, a second topic [Main topic of discussion] that is introduced into the on-going conversation, determining a topic-divergence metric (TDM) [Divergence score] with respect to the first topic and the second topic [“A score indicating a divergence between the current topic of discussion and the main topic of discussion.” Paragraph 0064]; and 
initiating, with the computer hardware, a topic-divergence response action [A sidebar chat space] in response to the second topic diverging from the first topic by more than a predetermined threshold based on the TDM [“If the divergence score does not exceed the predetermined threshold, then flow proceeds to step 430. If the divergence score does exceed the predetermined threshold, then flow proceeds to step 440.” Paragraphs 65-67].  

As to claim 2, Dunne discloses the method of claim 1, wherein the TDM is based on a predetermined ontology [Paragraph 0068].  

As to claim 3, Dunne discloses the method of claim 2, wherein the predetermined ontology is a learned ontology generated by a machine learning model [Paragraph 0066]. 

As to claim 4, Dunne discloses the method of claim 3, wherein the machine learning model is trained using training data comprising data that is characteristically similar with respect to a set of topics or a set of prior conversation participants [Paragraph 0068].  

As to claim 5, Dunne discloses the method of claim 1, wherein the topic-divergence response action comprises issuing with the computer hardware a message indicating a need to link the second topic to the first topic [Paragraph 0056].  

As to claim 6, Dunne discloses the method of claim 5, wherein the message is timed to issue in response to a participant in the on-going conversation failing to conceptually link the second topic to the first topic within a predetermined time period [Paragraph 0057].  

As to claim 7, Dunne discloses the method of claim 1, wherein the topic-divergence response action comprises issuing with the computer hardware a message conveying a conceptual link between the second topic and the first topic [Paragraph 0056].




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,301,629 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is being taught by the claims of the U.S. Patent.
Patented claim 1 recites a system which performs the feature of initiating a topic-divergence response action in response to the second topic diverging from the first topic by more than a predetermined threshold based on the TDM.     
The pending claim 1 recites a hearing aid having a hearing aid housing, the hearing aid housing having a first end and a second end which perform the similar feature of wherein the second antenna is between at least a part of the battery and the second end of the hearing aid housing.
The difference between the two claims is that the pending claim 1 recites a method and the patent claim 1 recites a system.
The patenting claim 1 anticipates pending claim 1.
Pending claims 2-7 have similar limitations comparing the patented claims 2-6 as shown on the table below.
				
Pending claims
Patented claims
1. (Original) A method, comprising: detecting, with computer hardware, a first topic of an on-going conversation over an electronic communication system; responsive to detecting, with the computer hardware, a second topic that is introduced into the on-going conversation, determining a topic-divergence metric (TDM) with respect to the first topic and the second topic; and initiating, with the computer hardware, a topic-divergence response action in response to the second topic diverging from the first topic by more than a predetermined threshold based on the TDM.  
2. (Original) The method of claim 1, wherein the TDM is based on a predetermined ontology.  
3. (Original) The method of claim 2, wherein the predetermined ontology is a learned ontology generated by a machine learning model.  
4. (Original) The method of claim 3, wherein the machine learning model is trained using training data comprising data that is characteristically similar with respect to a set of topics or a set of prior conversation participants.  
5. (Original) The method of claim 1, wherein 2the topic-divergence response action comprises issuing with the computer hardware a message indicating a need to link the second topic to the first topic  
6. (Original) The method of claim 5, wherein the message is timed to issue in response to a participant in the on-going conversation failing to conceptually link the second topic to the first topic within a predetermined time period.  
7. (Original) The method of claim 1, wherein the topic-divergence response action comprises issuing with the computer hardware a message conveying a conceptual link between the second topic and the first topic.


1. A system, comprising: a processor configured to initiate operations including: detecting a first topic of an on-going conversation over an electronic communication system; responsive to detecting a second topic that is introduced into the on-going conversation, determining a topic-divergence metric (TDM) with respect to the first topic and the second topic; and initiating a topic-divergence response action in response to the second topic diverging from the first topic by more than a predetermined threshold based on the TDM.
2. The system of claim 1, wherein the TDM is based on a predetermined ontology.
3. The system of claim 2, wherein the predetermined ontology is a learned ontology generated by a machine learning model.
4. The system of claim 3, wherein the machine learning model is trained using training data comprising data that is characteristically similar with respect to a set of topics or a set of prior conversation participants.
5. The system of claim 1, wherein the topic-divergence response action comprises issuing a message indicating a need to link the second topic to the first topic.
6. The system of claim 5, wherein the message is timed to issue in response to a participant in the on-going conversation failing to conceptually link the second topic to the first topic within a predetermined time period.














Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
August 25, 2022